UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4120


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MICHAEL JAY TUCKER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Mark S. Davis, District
Judge. (4:12-cr-00028-MSD-LRL-1)


Submitted:   September 30, 2014           Decided:   December 5, 2014


Before WILKINSON and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mark Bodner, Fairfax, Virginia, for Appellant. Dana J. Boente,
United States Attorney, Catherine S. Ahn, Special Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael Jay Tucker pled guilty to two counts of brandishing

a firearm during a crime of violence, in violation of 18 U.S.C.

§ 924(c)(1) and 18 U.S.C. § 2. On appeal, Tucker contends that

the district court abused its discretion by denying his motion

to withdraw his guilty plea, by denying his counsel’s motion to

withdraw, and by denying his motion for re-assessment of his

sanity at the time he committed the offense. * Having carefully

reviewed the record, the parties’ briefs, and the challenged

rulings, we conclude that the court did not abuse its discretion

in   denying    the    requested   relief.   Accordingly,      we    affirm   the

judgment. We dispense with oral argument because the facts and

legal     contentions    are    adequately   presented    in   the    materials

before    us   and    further   argument   would   not   aid   the   decisional

process.

                                                                       AFFIRMED




      *
       We review each of these rulings for abuse of discretion,
considering (among other things) whether the district court
analyzed the appropriate factors that guide the exercise of its
discretion. See United States v. Nicholson, 676 F.3d 376, 383-84
(4th Cir. 2012) (withdrawal of guilty plea); United States v.
Blackledge, 751 F.3d 188, 193-94 (4th Cir. 2014) (withdrawal of
counsel); United States v. Moussaoui, 591 F.3d 263, 291 (4th
Cir. 2010) (competency assessment).



                                       2